Exhibit 10.158

PURCHASE AND SALE CONTRACT

BETWEEN

CCP IV ARBOURS OF HERMITAGE, LLC,
a Delaware limited liability company

AS SELLER

AND

CORE REAL ESTATE SERVICES LLC,
a Michigan limited liability company

AS PURCHASER

 

 

 

THE ARBOURS OF HERMITAGE

6001 Hickory Boulevard

Hermitage, Tennessee 37221

 


TABLE OF CONTENTS

Page

 

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

 

ARTICLE III

FEASIBILITY PERIOD

4

 

3.1

Feasibility Period

4

 

3.2

Expiration of Feasibility Period

4

 

3.3

Conduct of Investigation

4

 

3.4

Purchaser Indemnification

5

 

3.5

Property Materials

6

 

3.6

Property Contracts

7

 

ARTICLE IV

TITLE

8

 

4.1

Title Documents

8

 

4.2

Survey

8

 

4.3

Objection and Response Process

8

 

4.4

Permitted Exceptions

9

 

4.5

Assumed Encumbrances

9

 

4.6

Subsequently Disclosed Exceptions

9

 

4.7

Purchaser Financing

10

 

ARTICLE V

CLOSING

10

 

5.1

Closing Date

10

 

5.2

Seller Closing Deliveries

11

 

5.3

Purchaser Closing Deliveries

12

 

5.4

Closing Prorations and Adjustments

13

 

5.5

Post Closing Adjustments

17

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

17

 

6.1

Seller’s Representations

17

 

6.2

AS-IS

18

 

6.3

Survival of Seller’s Representations

20

 

6.4

Definition of Seller’s Knowledge

20

 

6.5

Representations and Warranties of Purchaser

21

 

ARTICLE VII

OPERATION OF THE PROPERTY

22

 

7.1

Leases and Property Contracts

22

 

7.2

General Operation of Property

22

 

7.3

Liens

23

 

7.4

Fire Damage

23

 

7.5

Tax Appeals

23

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

24

 

8.1

Purchaser’s Conditions to Closing

24

 

8.2

Seller’s Conditions to Closing

25

 

ARTICLE IX

BROKERAGE

26

 

9.1

Indemnity

26

 

9.2

Broker Commission

26

 

ARTICLE X

DEFAULTS AND REMEDIES

26

 

10.1

Purchaser Default

26

 

10.2

Seller Default

27

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

28

 

11.1

Major Damage

28

 

11.2

Minor Damage

29

 

11.3

Closing

29

 

11.4

Repairs

29

 

ARTICLE XII

EMINENT DOMAIN

30

 

12.1

Eminent Domain

30

 

ARTICLE XIII

MISCELLANEOUS

30

 

13.1

Binding Effect of Contract

30

 

13.2

Exhibits and Schedules

30

 

13.3

Assignability

31

 

13.4

Captions

31

 

13.5

Number and Gender of Words

31

 

13.6

Notices

31

 

13.7

Governing Law and Venue

34

 

13.8

Entire Agreement

34

 

13.9

Amendments

34

 

13.10

Severability

35

 

13.11

Multiple Counterparts/Facsimile Signatures

35

 

13.12

Construction

35

 

13.13

Confidentiality

35

 

13.14

Time of the Essence

36

 

13.15

Waiver

36

 

13.16

Attorneys’ Fees

36

 

13.17

Time Zone/Time Periods

36

 

13.18

1031 Exchange

36

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

37

 

13.20

ADA Disclosure

37

 

13.21

No Recording

37

 

13.22

Relationship of Parties

37

 

13.23

Dispute Resolution

38

 

13.24

AIMCO Marks

38

 

13.25

Non-Solicitation of Employees

38

 

13.26

Survival

39

 

13.27

Multiple Purchasers

39

 

13.28

Waiver of Jury Trial

39

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

39

 

14.1

Disclosure

39

 

14.2

Consent Agreement

39

 

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A                      Legal Description

Exhibit B                      Form of Special Warranty Deed

Exhibit C                      Form of Bill of Sale

Exhibit D                      Form of General Assignment and Assumption

Exhibit E                       Form of Assignment and Assumption of Leases and
Security Deposits

Exhibit F                       Form of Notice to Vendor Regarding Termination
of Contract

Exhibit G                      Form of Tenant Notification

Exhibit H                      Form of Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1                   Defined Terms

Schedule 2                   List of Excluded Fixtures and Tangible Personal
Property

 

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 8th
day of December, 2010 (the “Effective Date”), by and between CCP IV ARBOURS OF
HERMITAGE, LLC, a Delaware limited liability company, having an address at 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and
CORE REAL ESTATE SERVICES, LLC, a Michigan limited liability company, having a
principal address at 191 North Old Woodward Avenue, Suite 100, Birmingham,
Michigan 48009 (“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.                 Seller owns the real estate located in Davidson County,
Tennessee, as more particularly described in Exhibit A attached hereto and made
a part hereof, and the improvements thereon, commonly known as The Arbours of
Hermitage Apartments.

B.                 Purchaser desires to purchase, and Seller desires to sell,
such land, improvements and certain associated property, on the terms and
conditions set forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1       PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2       PURCHASE PRICE AND DEPOSIT.

  The total purchase price (“Purchase Price”) for the Property shall be an
amount equal to Seventeen Million  Dollars ($17,000,000.00), payable by
Purchaser, as follows:


2.2.1    ON OR BEFORE THE DAY THAT IS THREE (3) BUSINESS DAYS FOLLOWING THE
EFFECTIVE DATE, PURCHASER SHALL DELIVER TO FIDELITY NATIONAL TITLE INSURANCE
COMPANY, 1050 WILSHIRE DRIVE, SUITE 310, TROY, MI 48084, ATTENTION:  MAXINE
LIEVOIS, ESQ., TELEPHONE:  248-649-1555, EMAIL:  MAXINE.LIEVOIS@FNF.COM (“ESCROW
AGENT” OR “TITLE INSURER”) AN INITIAL DEPOSIT (THE “INITIAL DEPOSIT”) OF ONE
HUNDRED SEVENTY THOUSAND DOLLARS ($170,000.00) BY A BANK CHECK OR WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS (“GOOD FUNDS”).


2.2.2    ON OR BEFORE THE DAY THAT THE FEASIBILITY PERIOD EXPIRES, PURCHASER
SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT OF ONE HUNDRED SEVENTY
THOUSAND DOLLARS ($170,000.00) (THE “ADDITIONAL DEPOSIT”) IN GOOD FUNDS.


2.2.3    THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO AND
RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 10:00 A.M.
ON THE CLOSING DATE.


2.3       ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1    ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE DEPOSIT TO
THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW AGENT SHALL
INVEST THE DEPOSIT IN AN FDIC-INSURED, INTEREST-BEARING BANK ACCOUNT OR
FDIC-INSURED MONEY MARKET FUND REASONABLY APPROVED BY PURCHASER AND SELLER, AND
ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND SHALL BE
REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.


2.3.2    ESCROW AGENT SHALL HOLD AND APPLY THE DEPOSIT IN STRICT ACCORDANCE WITH
THE TERMS OF THIS CONTRACT.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES SHALL
BE FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3    EXCEPT FOR THE RETURN OF THE DEPOSIT TO PURCHASER AS A RESULT OF
PURCHASER EXERCISING ITS TERMINATION RIGHT UNDER SECTION 3.2 BELOW (IN WHICH
EVENT ESCROW AGENT SHALL PROMPTLY RELEASE THE DEPOSIT TO PURCHASER ON DEMAND),
IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND UPON ESCROW
AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN NOTICE TO THE
OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN
OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS
AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH
PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH
5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT OR ARBITRATOR’S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, TO A
COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED. 
ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER. 
UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO
PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER’S
OBLIGATIONS SET FORTH IN SECTION 3.5.2. 


2.3.4    THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES AND SHALL NOT BE
LIABLE FOR ANY ACT OR OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH
IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND
PURCHASER JOINTLY AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS
FROM AND AGAINST ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S
FEES, INCURRED IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES
HEREUNDER, EXCEPT WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY
ESCROW AGENT IN BAD FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING
GROSS NEGLIGENCE ON THE PART OF THE ESCROW AGENT.


2.3.5    THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT’S AGREEMENT TO COMPLY WITH THE
TERMS OF THE PARTIES’ JOINT CLOSING INSTRUCTION LETTER DELIVERED AT CLOSING AND
THE PROVISIONS OF THIS SECTION 2.3.


2.3.6    ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1       FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including January 24, 2011 (the
“Feasibility Period”), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, “Consultants”) shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “Inspections”).


3.2       EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser’s sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent (with e-mail transmission being an acceptable method of written
notice pursuant to this Section 3.2 if such e-mail is transmitted to both Seller
and Escrow Agent and confirmed by Escrow Agent) no later than 5:00 p.m. on or
before the date of expiration of the Feasibility Period.  If Purchaser provides
such notice, this Contract shall terminate and be of no further force and effect
subject to and except for the Survival Provisions, and Escrow Agent shall return
the Initial Deposit to Purchaser.  If Purchaser fails to provide Seller with
written notice of termination prior to the expiration of the Feasibility Period,
Purchaser’s right to terminate under this Section 3.2 shall be permanently
waived and this Contract shall remain in full force and effect, the Deposit
shall be non-refundable except as otherwise expressly set forth in this
Contract, and Purchaser’s obligation to purchase the Property shall be
conditional only as provided in Section 8.1.


3.3       CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics’ or materialman’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment.


3.4       PURCHASER INDEMNIFICATION.


3.4.1    PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY SELLER
(IN SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER) SELLER,
TOGETHER WITH SELLER’S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES, SUCCESSORS,
ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES,
SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY MANAGER, REGIONAL
PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER, “SELLER’S
INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL DAMAGES, MECHANIC’S LIENS,
MATERIALMAN’S LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES, DEMANDS, ACTIONS,
CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES, INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS) (COLLECTIVELY,
“LOSSES”) ARISING FROM OR RELATED TO PURCHASER’S OR ITS CONSULTANTS’ ENTRY ONTO
THE PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY PURCHASER OR PURCHASER’S
CONSULTANTS WITH RESPECT TO THE PROPERTY DURING THE FEASIBILITY PERIOD OR
OTHERWISE.


3.4.2    NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY, PURCHASER
SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY WITHOUT
SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  IF PURCHASER DESIRES TO PERFORM ANY INVASIVE
TESTS, PURCHASER SHALL GIVE PRIOR WRITTEN NOTICE THEREOF TO SELLER, WHICH NOTICE
SHALL BE ACCOMPANIED BY A DETAILED DESCRIPTION AND PLAN OF THE INVASIVE TESTS
PURCHASER DESIRES TO PERFORM.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT
LIMITATION, TO DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING,
WITHOUT LIMITATION, A PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY),
INVESTIGATIONS AND OTHER MATTERS THAT IN SELLER’S REASONABLE JUDGMENT COULD
RESULT IN ANY INJURY TO THE PROPERTY OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER
TO ANY LOSSES OR VIOLATION OF APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE
PROPERTY OR SELLER’S INTEREST THEREIN.  PURCHASER SHALL, AT PURCHASER’S SOLE
COST AND EXPENSE AND IN ACCORDANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS,
DISPOSE OF ALL HAZARDOUS MATERIALS WHICH HAVE BEEN SPECIFICALLY REMOVED FROM OR
AT THE PROPERTY BY PURCHASER OR ITS AGENTS, REPRESENTATIVES, EMPLOYEES OR
DESIGNEES IN CONNECTION WITH PURCHASER’S ENVIRONMENTAL STUDIES.  PURCHASER SHALL
USE REASONABLE EFFORTS TO MINIMIZE DISRUPTION TO TENANTS IN CONNECTION WITH
PURCHASER’S OR ITS CONSULTANTS’ ACTIVITIES PURSUANT TO THIS SECTION.  NO CONSENT
BY SELLER TO ANY SUCH ACTIVITY SHALL BE DEEMED TO CONSTITUTE A WAIVER BY SELLER
OR ASSUMPTION OF LIABILITY OR RISK BY SELLER.  PURCHASER HEREBY AGREES TO
RESTORE, AT PURCHASER’S SOLE COST AND EXPENSE, THE PROPERTY TO THE SAME
CONDITION EXISTING IMMEDIATELY PRIOR TO PURCHASER’S EXERCISE OF ITS RIGHTS
PURSUANT TO THIS ARTICLE III.  PURCHASER SHALL MAINTAIN AND CAUSE ITS THIRD
PARTY CONSULTANTS TO MAINTAIN (A) CASUALTY INSURANCE AND COMMERCIAL GENERAL
LIABILITY INSURANCE WITH COVERAGE OF NOT LESS THAN $1,000,000.00 FOR INJURY OR
DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR INJURY OR DEATH TO MORE THAN ONE
PERSON AND $1,000,000.00 WITH RESPECT TO PROPERTY DAMAGE, AND (B) WORKER’S
COMPENSATION INSURANCE FOR ALL OF THEIR RESPECTIVE EMPLOYEES IN ACCORDANCE WITH
THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED.  PURCHASER SHALL DELIVER
PROOF OF THE INSURANCE COVERAGE REQUIRED PURSUANT TO THIS SECTION 3.4.2 TO
SELLER (IN THE FORM OF A CERTIFICATE OF INSURANCE) PRIOR TO THE EARLIER TO OCCUR
OF (I) PURCHASER’S OR PURCHASER’S CONSULTANTS’ ENTRY ONTO THE PROPERTY, OR (II)
THE EXPIRATION OF 5 DAYS AFTER THE EFFECTIVE DATE.


3.5       PROPERTY MATERIALS.


3.5.1    WITHIN FIVE (5) BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME HAVE NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
AGREES TO DELIVER TO PURCHASER, COPIES OF SUCH DOCUMENTS AND INFORMATION
CONCERNING THE PROPERTY THAT ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL
(EXCEPT FOR LEASES OF RESIDENTIAL APARTMENT LIVING UNITS, WHICH LEASES SHALL BE
AVAILABLE TO PURCHASER FOR INSPECTION AND REVIEW AT THE PROPERTY) OTHER THAN
SUCH DOCUMENTS AND INFORMATION THAT SELLER REASONABLY DETERMINES ARE
CONFIDENTIAL, PROPRIETARY OR IMMATERIAL (COLLECTIVELY, THE “MATERIALS”). 


3.5.2    EXCEPT AS EXPRESSLY SET FORTH IN SELLER’S REPRESENTATIONS, SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES, EXPRESS, WRITTEN, ORAL, STATUTORY, OR IMPLIED,
AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY EXCLUDED AND
DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY, AND
PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE COMPLETENESS OR
ACCURACY OF THE MATERIALS, AND WILL INSTEAD IN ALL INSTANCES RELY EXCLUSIVELY ON
ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS WHICH IT DEEMS
RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE PROPERTY.  ALL
MATERIALS AND THIRD-PARTY REPORTS SHALL BE RETURNED TO SELLER OR DESTROYED BY
PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.


3.5.3    NOT LATER THAN FIVE (5) BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO
THE EXTENT SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
SHALL DELIVER TO PURCHASER (OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED
UNDER SECTION 3.5.1) THE MOST RECENT RENT ROLL FOR THE PROPERTY, WHICH IS THE
RENT ROLL SELLER USES IN THE ORDINARY COURSE OF OPERATING THE PROPERTY (THE
“RENT ROLL”).  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE RENT
ROLL OTHER THAN THE EXPRESS REPRESENTATION SET FORTH IN SECTION 6.1.5.


3.5.4    NOT LATER THAN FIVE (5) BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO
THE EXTENT THE SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
SHALL DELIVER TO PURCHASER (OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED
UNDER SECTION 3.5.1) A LIST OF ALL CURRENT PROPERTY CONTRACTS (THE “PROPERTY
CONTRACTS LIST”).  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE
PROPERTY CONTRACTS LIST OTHER THAN THE EXPRESS REPRESENTATIONS SET FORTH IN
SECTION 6.1.6.


3.6       PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the “Property Contracts Notice”) specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
“Terminated Contracts”); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties, or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, then there shall be no Terminated
Contracts and Purchaser shall assume all Property Contracts at the Closing.  If
Purchaser delivers the Property Contracts Notice to Seller on or before the
expiration of the Feasibility Period, then Seller shall execute and deliver, on
or before Closing, a vendor termination notice (in the form attached hereto as
Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the “Vendor Terminations”).  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser and Seller shall attempt to obtain from
each applicable vendor a consent (each a “Required Assignment Consent”) to such
assignment.  Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller’s sole discretion), defend (with counsel approved by Seller)
Seller’s Indemnified Parties from and against any and all Losses arising from or
related to a Purchaser’s failure to obtain any Required Assignment Consent.


ARTICLE IV
TITLE


4.1       TITLE DOCUMENTS.

  Purchaser acknowledges that prior to the Effective Date Purchaser has received
from First American Title Insurance Company, a commitment for owner’s title
insurance (file no. 3020-385501TN2) with regard to the Property.  Purchaser
agrees to obtain a commitment from Title Insurer ("Title Commitment") to provide
a standard American Land Title Association owner's title insurance policy for
the Land and Improvements, using the current policy jacket customarily provided
by the Title Insurer, in an amount equal to the Purchase Price (the "Title
Policy"), together with copies of all instruments identified as exceptions
therein (together with the Title Commitment, referred to herein as the "Title
Documents").  Seller shall be responsible only for payment of the base premium
for the Title Policy.  Purchaser shall be solely responsible for payment of all
other costs relating to procurement of the Title Commitment, the Title Policy,
and any requested endorsements.

 


4.2       SURVEY.

  Within five (5) Business Days after the Effective Date, Seller shall provide
the existing survey of the Property dated August 31, 2005 and prepared by Barge
Waggoner Sumner & Cannon, Inc. (the “Existing Survey”).  Seller shall, at its
sole cost and expense, order a new or updated survey of the Property either
before or after the Effective Date (such new or updated survey together with the
Existing Survey, is referred to herein as the “Survey”) and shall deliver such
new or updated survey to Purchaser no later than December 29, 2010.

 


4.3       OBJECTION AND RESPONSE PROCESS.

  On or before January 12, 2011 (the “Objection Deadline”), Purchaser shall give
written notice (the “Objection Notice”) to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the “Objections”).  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before January 17, 2011 (the “Response Deadline”), Seller
may, in Seller’s sole discretion, give Purchaser notice (the “Response Notice”)
of those Objections which Seller is willing to cure, if any.  Seller shall be
entitled to reasonable adjournments of the Closing Date to cure the Objections,
not to exceed 30 days in the aggregate.  If Seller fails to deliver a Response
Notice by the Response Deadline, Seller shall be deemed to have elected not to
cure or otherwise resolve any matter set forth in the Objection Notice.  If
Purchaser is dissatisfied with the Response Notice or the lack of Response
Notice, Purchaser may, as its exclusive remedy, exercise its right to terminate
this Contract prior to the expiration of the Feasibility Period in accordance
with the provisions of Section 3.2.  If Purchaser fails to timely exercise such
right, Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.


4.4       PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “Permitted Exceptions”:


4.4.1    ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE SURVEY, OTHER THAN (A)
THOSE OBJECTIONS, IF ANY, WHICH SELLER HAS AGREED TO CURE PURSUANT TO THE
RESPONSE NOTICE UNDER SECTION 4.3, (B) MECHANICS’ LIENS AND TAXES DUE AND
PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING, (C) THE STANDARD EXCEPTION
REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH SHALL BE MODIFIED TO BE
LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES, AND (D) THE
STANDARD EXCEPTION PERTAINING TO TAXES AND ASSESSMENTS, WHICH SHALL BE MODIFIED
TO BE LIMITED TO TAXES AND ASSESSMENTS NOT YET DUE AND PAYABLE AS OF THE CLOSING
DATE;


4.4.2    ALL LEASES;


4.4.3    APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES; AND


4.4.4    ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER.


4.5       EXISTING DEED OF TRUST.

  It is understood and agreed that, whether or not Purchaser gives an Objection
Notice with respect thereto, any deeds of trust and/or mortgages which secure
the loan(s) encumbering the Property (collectively, the “Deed of Trust”) shall
not be deemed Permitted Exceptions and shall be paid off from proceeds of the
Purchase Price at Closing. 


4.6       SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment or Existing Survey discloses any additional item that
materially adversely affects title to the Property which was not disclosed on
any version of or update to the Title Commitment delivered to Purchaser during
the Feasibility Period (the “New Exception”), Purchaser shall have a period of
five (5) Business Days from the date of its receipt of such update (the “New
Exception Review Period”) to review and notify Seller in writing of Purchaser’s
approval or disapproval of the New Exception.  If Purchaser disapproves of the
New Exception, Seller may, in Seller’s sole discretion, notify Purchaser as to
whether it is willing to cure the New Exception.  If Seller elects to cure the
New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date to cure the New Exception, not to exceed 30 days in the aggregate. 
If Seller fails to deliver a notice to Purchaser within five (5) Business Days
after the expiration of the New Exception Review Period, Seller shall be deemed
to have elected not to cure the New Exception.  If Purchaser is dissatisfied
with Seller’s response, or lack thereof, Purchaser may, as its exclusive remedy
elect either:  (i) to terminate this Contract, in which event the Deposit shall
be promptly returned to Purchaser or (ii) to waive the New Exception and proceed
with the transactions contemplated by this Contract, in which event Purchaser
shall be deemed to have approved the New Exception.  If Purchaser fails to
notify Seller of its election to terminate this Contract in accordance with the
foregoing sentence within five (5) Business Days after the expiration of the New
Exception Review Period, Purchaser shall be deemed to have elected to approve
and irrevocably waive any objections to the New Exception.


4.7       PURCHASER FINANCING.

  Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser’s acquisition of such funds shall not be a contingency
to the Closing.


ARTICLE V
CLOSING


5.1       CLOSING DATE.


5.1.1    THE CLOSING SHALL OCCUR ON FEBRUARY 22, 2010 (THE “CLOSING DATE”)
THROUGH AN ESCROW WITH ESCROW AGENT, WHEREBY SELLER, PURCHASER AND THEIR
ATTORNEYS NEED NOT BE PHYSICALLY PRESENT AT THE CLOSING AND MAY DELIVER
DOCUMENTS BY OVERNIGHT AIR COURIER OR OTHER MEANS. 


5.1.2    SELLER SHALL HAVE THE RIGHT, UPON NOTICE GIVEN NOT LESS THAN FIVE (5)
BUSINESS DAYS PRIOR TO THE THEN SCHEDULED CLOSING DATE, TO ADJOURN THE CLOSING
FOR A PERIOD OF UP TO FORTY-FIVE (45) DAYS IN THE AGGREGATE IN ORDER TO COMPLETE
THE REPAIR WORK (AS DEFINED IN SECTION 7.4).


5.1.3    NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, SELLER SHALL HAVE THE
OPTION, BY DELIVERING WRITTEN NOTICE TO PURCHASER, TO EXTEND THE CLOSING DATE TO
THE LAST BUSINESS DAY OF THE MONTH IN WHICH THE CLOSING DATE OTHERWISE WOULD
OCCUR PURSUANT TO THE PRECEDING SENTENCE, IN CONNECTION WITH SELLER’S PAYMENT IN
FULL OF THE LOAN(S) SECURED BY THE DEED OF TRUST (THE “LOAN PAYOFF”).  


5.2       SELLER CLOSING DELIVERIES.

  Except for the closing statement (which shall be delivered on or before the
Closing Date), Seller shall deliver to Escrow Agent, each of the following items
no later than one (1) Business Day prior to the Closing Date:


5.2.1    SPECIAL WARRANTY DEED (THE “DEED”) IN THE FORM ATTACHED AS EXHIBIT B TO
PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2    A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3    A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE “GENERAL
ASSIGNMENT”).


5.2.4    AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED AS
EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5    SELLER’S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT PREPARED BY
TITLE INSURER.


5.2.6    A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO SELLER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT.


5.2.7    A CERTIFICATION OF SELLER’S NON-FOREIGN STATUS PURSUANT TO SECTION 1445
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9    AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN THREE (3)
BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF
SUCH UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.1.10  AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN
THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE
CONTENT OF SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR
MODIFY THE CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER
SECTION 8.1.


5.2.11  SUCH NOTICES, TRANSFER DISCLOSURES, AFFIDAVITS OR OTHER SIMILAR
DOCUMENTS THAT ARE REQUIRED BY APPLICABLE LAW TO BE EXECUTED BY SELLER OR
OTHERWISE REASONABLY NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER TERMS OF THE CONTRACT.


5.3       PURCHASER CLOSING DELIVERIES.

  Except for (i) the closing statement (which shall be delivered on or before
the Closing Date) and (ii) the balance of the Purchase Price which is to be
delivered at the time specified in Section 2.2.2, Purchaser shall deliver to
Escrow Agent, each of the following items no later than one (1) Business Day
prior to the Closing Date:


5.3.1    THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT), PLUS OR MINUS
THE ADJUSTMENTS OR PRO-RATIONS REQUIRED BY THIS CONTRACT.


5.3.2    PURCHASER’S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT PREPARED BY
TITLE INSURER.


5.3.3    A SIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.4    A SIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.5    NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY PURCHASER
IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO ALL
TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING.


5.3.6    ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.7    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.8    SUCH NOTICES, TRANSFER DISCLOSURES, AFFIDAVITS OR OTHER SIMILAR
DOCUMENTS THAT ARE REQUIRED BY APPLICABLE LAW TO BE EXECUTED BY PURCHASER OR
OTHERWISE REASONABLY NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER THIS CONTRACT.


5.4       CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1    GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF THE CLOSING
DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF SAME
ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS
PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE, IF
ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE
"PRORATION SCHEDULE") OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO
CLOSING AND SHALL USE GOOD FAITH EFFORTS TO DELIVER A DRAFT OF SUCH PRORATION
SCHEDULE THREE (3) BUSINESS DAYS PRIOR TO CLOSING. 


5.4.2    OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES (OTHER
THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE PROPERTY
THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY, SHALL BE
PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
FROM AND AFTER THE CLOSING DATE.


5.4.3    UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL BE
MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY ALL SUCH
BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE CLOSING WITH
RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE BASED UPON THE
PARTIES’ REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE ENTITLED TO THE RETURN
OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY, AND SELLER SHALL NOTIFY
EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE SELLER’S ACCOUNT,
EFFECTIVE AS OF NOON ON THE CLOSING DATE.  SELLER SHALL HAVE NO RESPONSIBILITY
OR LIABILITY FOR PURCHASER’S FAILURE TO ARRANGE UTILITY SERVICE FOR THE PROPERTY
AS OF THE CLOSING DATE.  PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF
REQUESTED BY SELLER (IN SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL
REASONABLY APPROVED BY SELLER) SELLER’S INDEMNIFIED PARTIES FROM AND AGAINST ANY
AND ALL LOSSES ARISING FROM OR RELATED TO PURCHASER’S FAILURE TO ARRANGE UTILITY
SERVICE AS OF THE CLOSING DATE.


5.4.4    REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR THE
PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING (OF WHICH SELLER STATES
THAT TO THE BEST OF ITS KNOWLEDGE, THERE ARE CURRENTLY NONE, AND TO THE BEST OF
ITS KNOWLEDGE, NONE ARE EXPECTED TO BE LEVIED PRIOR TO CLOSING) SHALL BE
PRORATED TO THE DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE
ASSESSED VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME
TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING
OCCURS TO THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE
EVENT THAT ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR
THE TAX RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING.


5.4.5    PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE OBLIGATIONS
UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER, OPERATING EXPENSES
SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6    LEASES.

5.4.6.1 ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL RENTALS,
ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGH(S) OR OTHER
SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND EXPENSES FROM
ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING DATE.  PURCHASER
SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES FROM AND AFTER
THE CLOSING DATE.  SELLER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  IN ADDITION, IF PURCHASER
ELECTS TO TERMINATE ANY UTILITY REBILLING CONTRACT ASSOCIATED WITH THE PROPERTY,
THEN SELLER SHALL RECEIVE A CREDIT AT CLOSING EQUAL TO THE AVERAGE OF THE AMOUNT
OF THE MONTHLY UTILITY BILL ASSOCIATED WITH THE PROPERTY FOR THE PRECEDING 12
MONTHS, MULTIPLIED BY 3.  NOTWITHSTANDING THE FOREGOING, NO PRORATION(S) SHALL
BE MADE IN RELATION TO EITHER (A) NON-DELINQUENT RENTS WHICH HAVE NOT BEEN
COLLECTED AS OF THE CLOSING DATE, OR (B) DELINQUENT RENTS EXISTING, IF ANY, AS
OF THE CLOSING DATE (THE FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE
"UNCOLLECTED RENTS").  IN ADJUSTING FOR UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL
BE MADE IN SELLER'S FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE
CLOSING, BUT PURCHASER SHALL PAY SELLER SUCH ACCRUED UNCOLLECTED RENTS AS AND
WHEN COLLECTED BY PURCHASER.  FOR A PERIOD OF 180 DAYS FOLLOWING CLOSING,
PURCHASER AGREES TO BILL TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND
TO TAKE REASONABLE ACTIONS (WHICH SHALL NOT INCLUDE AN OBLIGATION TO COMMENCE
LEGAL ACTION) TO COLLECT UNCOLLECTED RENTS.  NOTWITHSTANDING THE FOREGOING,
PURCHASER'S OBLIGATION TO COLLECT UNCOLLECTED RENTS SHALL BE LIMITED TO
UNCOLLECTED RENTS OF NOT MORE THAN 90 DAYS PAST DUE, AND PURCHASER'S COLLECTION
OF RENTS SHALL BE APPLIED, FIRST, TOWARDS CURRENT RENT DUE AND OWING UNDER THE
LEASES, SECOND TO PURCHASER’S REASONABLE THIRD-PARTY COSTS OF SUCH COLLECTION,
AND, THIRD, TO UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER SHALL CONTINUE TO
HAVE THE RIGHT, BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF
AND TO COLLECT UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT, WHICH RIGHT SHALL
INCLUDE, WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR
PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL
NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY DAMAGES
AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY ACTION TO
COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER IN
CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND TO
TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE NECESSARY TO
CARRY OUT THE INTENTION OF THE FOREGOING; PROVIDED, HOWEVER, THAT PURCHASER’S
OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS SENTENCE SHALL NOT OBLIGATE
PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN EXISTING TENANT OR EVICT ANY
EXISTING TENANT FROM THE PROPERTY.

5.4.6.2 AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL CASH (OR CASH
EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO, SECURITY, DAMAGE,
PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO SECURE THEIR
RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES, WITH ANY
INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE “TENANT SECURITY DEPOSIT BALANCE”). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE.


5.4.7    INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL 11:59 P.M. THE DAY PRIOR TO THE
CLOSING DATE (“RISK OF LOSS TRANSFER”), AFTER WHICH TIME THE RISK OF LOSS SHALL
PASS TO PURCHASER AND PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN
INSURANCE THEREAFTER.


5.4.8    EMPLOYEES.  ALL OF SELLER’S AND SELLER’S MANAGER’S ON-SITE EMPLOYEES
SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE CLOSING DATE.


5.4.9    CLOSING COSTS.  PURCHASER SHALL PAY THE COST OF (A) ANY RECORDING FEES
AND SALES, USE, GROSS RECEIPTS OR SIMILAR TAXES, (B) ALL RECORDATION AND
TRANSFER TAXES, DOCUMENTARY STAMP TAXES AND SIMILAR CHARGES, IF ANY, APPLICABLE
TO THE TRANSFER OF THE PROPERTY TO PURCHASER, (C) ALL MORTGAGE RECORDING FEES
AND TAXES WITH RESPECT TO ANY MORTGAGE LOAN OBTAINED BY PURCHASER IN CONNECTION
WITH ITS PURCHASE OF THE PROPERTY, (D) ANY PREMIUMS OR FEES REQUIRED TO BE PAID
BY PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION 4.1, AND (E)
ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT.  SELLER SHALL PAY
(X) THE BASE PREMIUM FOR THE TITLE POLICY TO THE EXTENT REQUIRED BY SECTION 4.1
AND (Y) ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT. 


5.4.10  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES, PROPERTY
CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS, SHALL BE
DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL ITEMS TO
BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT REASONABLY
AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY CONTRACTS,
LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE PROPERTY,
AND SELLER’S BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION)
(COLLECTIVELY, “SELLER’S PROPERTY-RELATED FILES AND RECORDS”) REGARDING THE
PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY AFTER THE
CLOSING.  PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN THREE (3) YEARS AFTER
THE CLOSING (THE “RECORDS HOLD PERIOD”), TO (A) PROVIDE AND ALLOW SELLER
REASONABLE ACCESS TO SELLER’S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF
INSPECTION AND COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE
SELLER’S PROPERTY-RELATED FILES AND RECORDS.  IF AT ANY TIME AFTER THE RECORDS
HOLD PERIOD, PURCHASER DESIRES TO DISPOSE OF SELLER’S PROPERTY-RELATED FILES AND
RECORDS, PURCHASER MUST FIRST PROVIDE SELLER PRIOR WRITTEN NOTICE (THE “RECORDS
DISPOSAL NOTICE”).  SELLER SHALL HAVE A PERIOD OF 30 DAYS AFTER RECEIPT OF THE
RECORDS DISPOSAL NOTICE TO ENTER THE PROPERTY (OR SUCH OTHER LOCATION WHERE SUCH
RECORDS ARE THEN STORED) AND REMOVE OR COPY THOSE OF SELLER’S PROPERTY-RELATED
FILES AND RECORDS THAT SELLER DESIRES TO RETAIN. 


5.5       POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in the
aggregate.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1       SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the “Seller’s
Representations”) as of the Effective Date and as of the Closing Date; provided
that Purchaser’s remedies if any such Seller’s Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1:


6.1.1    SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT; AND
HAS, OR AT THE CLOSING SHALL HAVE, THE ENTITY POWER AND AUTHORITY TO SELL AND
CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE EXECUTED BY SELLER AND
PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL CORPORATE, PARTNERSHIP,
LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS REQUIRED FOR THE
EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR FULFILLMENT
OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH
OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY
CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE BOUND, WHICH
CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON SELLER’S
ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR ON THE
PROPERTY.  THIS CONTRACT IS A VALID AND BINDING AGREEMENT AGAINST SELLER IN
ACCORDANCE WITH ITS TERMS;


6.1.2    SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND DEFINED IN
THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3    EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE LEASES,
OR (B) ANY MATTER COVERED BY SELLER’S CURRENT INSURANCE POLICY(IES), TO SELLER’S
KNOWLEDGE, THERE ARE NO MATERIAL ACTIONS, PROCEEDINGS, LITIGATION OR
GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED
IN WRITING AGAINST THE PROPERTY WHICH WILL ADVERSELY IMPACT SELLER’S ABILITY TO
CONVEY THE PROPERTY;


6.1.4    TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT
BE TERMINATED ON THE CLOSING DATE;


6.1.5    TO SELLER’S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO
SECTION 5.2.9) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.6    TO SELLER’S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED PURSUANT
TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS; AND.


6.1.7    TO SELLER’S KNOWLEDGE, (A) ANY MATERIALS DELIVERED TO PURCHASER AND
THAT HAVE BEEN PREPARED BY SELLER (AS OPPOSED TO MATERIALS PREPARED BY ANY THIRD
PARTIES) ARE THE SAME MATERIALS THAT ARE USED BY SELLER IN THE ORDINARY COURSE
OF SELLER’S BUSINESS WITH RESPECT TO THE OPERATION OF THE PROPERTY AND (B) WITH
RESPECT TO MATERIALS PREPARED BY ANY THIRD PARTIES THAT ARE DELIVERED BY SELLER
TO PURCHASER, SUCH MATERIAL(S), INDIVIDUALLY AND COLLECTIVELY, ARE THAT WHICH
THEY PURPORT TO BE.


6.2       AS-IS.

  Except as otherwise expressly set forth in Seller’s Representations: 


6.2.1    THE PROPERTY IS EXPRESSLY PURCHASED AND SOLD “AS IS,” “WHERE IS,” AND
“WITH ALL FAULTS.”


6.2.2    THE PURCHASE PRICE AND THE TERMS AND CONDITIONS SET FORTH HEREIN ARE
THE RESULT OF ARM’S-LENGTH BARGAINING BETWEEN ENTITIES FAMILIAR WITH
TRANSACTIONS OF THIS KIND, AND SAID PRICE, TERMS AND CONDITIONS REFLECT THE FACT
THAT PURCHASER SHALL HAVE THE BENEFIT OF, BUT IS NOT RELYING UPON, ANY
INFORMATION PROVIDED BY SELLER OR BROKER OR STATEMENTS, REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, MADE BY OR ENFORCEABLE DIRECTLY AGAINST SELLER
OR BROKER, INCLUDING, WITHOUT LIMITATION, ANY RELATING TO THE VALUE OF THE
PROPERTY, THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE PROPERTY, ANY STATE,
FEDERAL, COUNTY OR LOCAL LAW, ORDINANCE, ORDER OR PERMIT; OR THE SUITABILITY,
COMPLIANCE OR LACK OF COMPLIANCE OF THE PROPERTY WITH ANY REGULATION, OR ANY
OTHER ATTRIBUTE OR MATTER OF OR RELATING TO THE PROPERTY (OTHER THAN ANY
COVENANTS OF TITLE CONTAINED IN THE DEED CONVEYING THE PROPERTY AND SELLER’S
REPRESENTATIONS).  PURCHASER AGREES THAT SELLER SHALL NOT BE RESPONSIBLE OR
LIABLE TO PURCHASER FOR ANY DEFECTS, ERRORS OR OMISSIONS IN THE MATERIALS, OR ON
ACCOUNT OF ANY CONDITIONS AFFECTING THE PROPERTY. 


6.2.3    PURCHASER, ITS SUCCESSORS AND ASSIGNS, AND ANYONE CLAIMING BY, THROUGH
OR UNDER PURCHASER, HEREBY FULLY RELEASES SELLER’S INDEMNIFIED PARTIES FROM, AND
IRREVOCABLY WAIVES ITS RIGHT TO MAINTAIN, ANY AND ALL CLAIMS AND CAUSES OF
ACTION THAT IT OR THEY MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST SELLER’S
INDEMNIFIED PARTIES WITH RESPECT TO ANY AND ALL LOSSES ARISING FROM OR RELATED
TO ANY DEFECTS, ERRORS, OMISSIONS IN THE MATERIALS OR OTHER CONDITIONS AFFECTING
THE PROPERTY.


6.2.4    PURCHASER REPRESENTS AND WARRANTS THAT, AS OF THE CLOSING DATE, IT
SHALL HAVE REVIEWED AND CONDUCTED SUCH INDEPENDENT ANALYSES, STUDIES (INCLUDING,
WITHOUT LIMITATION, ENVIRONMENTAL STUDIES AND ANALYSES CONCERNING THE PRESENCE
OF LEAD, ASBESTOS, WATER INTRUSION AND/OR FUNGAL GROWTH AND ANY RESULTING
DAMAGE, PCBS AND RADON IN AND ABOUT THE PROPERTY), REPORTS, INVESTIGATIONS AND
INSPECTIONS AS IT DEEMS APPROPRIATE IN CONNECTION WITH THE PROPERTY.  IF SELLER
PROVIDES OR HAS PROVIDED ANY DOCUMENTS, SUMMARIES, OPINIONS OR WORK PRODUCT OF
CONSULTANTS, SURVEYORS, ARCHITECTS, ENGINEERS, TITLE COMPANIES, GOVERNMENTAL
AUTHORITIES OR ANY OTHER PERSON OR ENTITY WITH RESPECT TO THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE OFFERING PREPARED BY BROKER, PURCHASER AND
SELLER AGREE THAT SELLER HAS DONE SO OR SHALL DO SO ONLY FOR THE CONVENIENCE OF
BOTH PARTIES, PURCHASER SHALL NOT RELY THEREON AND THE RELIANCE BY PURCHASER
UPON ANY SUCH DOCUMENTS, SUMMARIES, OPINIONS OR WORK PRODUCT SHALL NOT CREATE OR
GIVE RISE TO ANY LIABILITY OF OR AGAINST SELLER’S INDEMNIFIED PARTIES. 
PURCHASER ACKNOWLEDGES AND AGREES THAT NO REPRESENTATION HAS BEEN MADE AND NO
RESPONSIBILITY IS ASSUMED BY SELLER WITH RESPECT TO CURRENT AND FUTURE
APPLICABLE ZONING OR BUILDING CODE REQUIREMENTS OR THE COMPLIANCE OF THE
PROPERTY WITH ANY OTHER LAWS, RULES, ORDINANCES OR REGULATIONS, THE FINANCIAL
EARNING CAPACITY OR EXPENSE HISTORY OF THE PROPERTY, THE CONTINUATION OF
CONTRACTS, CONTINUED OCCUPANCY LEVELS OF THE PROPERTY, OR ANY PART THEREOF, OR
THE CONTINUED OCCUPANCY BY TENANTS OF ANY LEASES OR, WITHOUT LIMITING ANY OF THE
FOREGOING, OCCUPANCY AT CLOSING. 


6.2.5    PRIOR TO CLOSING, SELLER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION,
TO ENFORCE ITS RIGHTS AGAINST ANY AND ALL PROPERTY OCCUPANTS, GUESTS OR
TENANTS.  PURCHASER AGREES THAT THE DEPARTURE OR REMOVAL, PRIOR TO CLOSING, OF
ANY OF SUCH GUESTS, OCCUPANTS OR TENANTS SHALL NOT BE THE BASIS FOR, NOR SHALL
IT GIVE RISE TO, ANY CLAIM ON THE PART OF PURCHASER, NOR SHALL IT AFFECT THE
OBLIGATIONS OF PURCHASER UNDER THIS CONTRACT IN ANY MANNER WHATSOEVER; AND
PURCHASER SHALL CLOSE TITLE AND ACCEPT DELIVERY OF THE DEED WITH OR WITHOUT SUCH
TENANTS IN POSSESSION AND WITHOUT ANY ALLOWANCE OR REDUCTION IN THE PURCHASE
PRICE UNDER THIS CONTRACT.


6.2.6    EXCEPT AS RESERVED IN SECTION 6.3 BELOW, PURCHASER HEREBY RELEASES
SELLER FROM ANY AND ALL CLAIMS AND LIABILITIES RELATING TO THE MATTERS SET FORTH
IN THIS SECTION.


6.3       SURVIVAL OF SELLER’S REPRESENTATIONS.

  Seller and Purchaser agree that Seller’s Representations shall survive Closing
for a period of 6 months (the “Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller’s Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $500,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.


6.4       DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made “to the knowledge of Seller” shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller’s “knowledge” shall mean and refer only to actual knowledge of the
Regional Property Manager and the Community Manager and shall not be construed
to refer to the knowledge of any other partner, officer, director, agent,
employee or representative of Seller, or any affiliate of Seller, or to impose
upon such Regional Property Manager and Community Manager any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Regional Property Manager and Community Manager
any individual personal liability.  As used herein, the term “Regional Property
Manager” shall refer to Brian Baker who is the regional property manager
handling this Property for the past 22 months and the term “Community Manager”
shall refer to Laura Cameron who is the community manager handling this Property
for the past 2 months.


6.5       REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1    PURCHASER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF MICHIGAN.


6.5.2    PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER’S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3    NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4    OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5    THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING, HAVE
ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6    PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7    TO PURCHASER’S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR BROKERS
OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION
WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY,
BY A PROHIBITED PERSON.


6.5.9    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY 18
U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1       LEASES AND PROPERTY CONTRACTS.

  During the period commencing on the Effective Date and ending on the Closing
Date, in the ordinary course of business Seller may enter into new Property
Contracts, new Leases, renew existing Leases or modify, terminate or accept the
surrender or forfeiture of any of the Leases, modify any Property Contracts, or
institute and prosecute any available remedies for default under any Lease or
Property Contract without first obtaining the written consent of Purchaser;
provided, however, Seller agrees that, without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed, any new or renewed Leases shall not have a term in excess of fourteen
(14) months and any new Property Contract shall be terminable upon not more than
thirty (30) days notice without penalty.


7.2       GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller’s sole discretion to address (a) any life or safety issue
at the Property, (b) the Repair Work and (c) any other matter which in Seller’s
reasonable discretion materially adversely affects the use, operation or value
of the Property, Seller will not make any material alterations to the Property
or remove any material Fixtures and Tangible Personal Property without the prior
written consent of Purchaser which consent shall not be unreasonably withheld,
denied or delayed.


7.3       LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


7.4       FIRE DAMAGE.

  Seller and Purchaser acknowledge that a portion of the Property (the “Damaged
Property”) was damaged by a fire prior to the Effective Date.  Seller shall use
commercially reasonable efforts to restore the Damaged Property to substantially
the same condition it was in prior to the fire (the “Repair Work”).  Seller
shall be entitled to receive and apply all available insurance proceeds to the
Repair Work.  If for any reason the Repair Work is not completed prior to the
then scheduled Closing Date, then Seller shall have the right to adjourn the
Closing as set forth in Section 5.1.2.  If the Repair Work has not been
completed by the Closing, then, at Closing:

(a)        Subject to Section 7.4(c) below, Purchaser shall pay the full
Purchase Price to Seller;

(b)        all construction and other contracts entered into by Seller in
connection with the Repair Work and which are necessary to complete the Repair
Work shall be assigned to and assumed by Purchaser and thereafter, Purchaser, at
its sole cost and expense, shall be responsible for completing the Repair Work
after Closing; and

(c)        Purchaser shall receive a credit against the Purchase Price in the
amount necessary to pay for completing the Repair Work, as reasonably determined
by Seller and Purchaser.


7.5       TAX APPEALS.

  If any tax reduction proceedings, tax protest proceedings or tax assessment
appeals for the Property, relating to any fiscal years through and including
fiscal year 2010, are pending at the time of Closing, Seller reserves and shall
have the right to continue to prosecute and/or settle the same without the
consent of Purchaser.  From and after the Effective Date and at any time after
the Closing Date, Seller hereby reserves and shall have the exclusive right to
institute a tax reduction proceeding, tax protest proceeding or tax assessment
appeal for the Property with respect to real estate taxes attributable to fiscal
year 2010 and Seller shall have the right to prosecute and/or settle the same
without the consent of Purchaser.  Purchaser agrees that it shall not
independently institute any tax reduction proceedings, tax protest proceedings,
or tax assessment appeals for the Property with respect to any tax year(s) up to
and including the 2010 tax year.  Purchaser shall cooperate with Seller in
connection with the prosecution and/or settlement of any such tax reduction
proceedings, tax protest proceedings or tax assessment appeals, including
executing such documents as Seller may reasonably request in order for Seller to
prosecute and/or settle any such proceedings.  Any refunds or savings in the
payment of taxes resulting from any tax reduction proceedings, tax protest
proceedings or tax assessment appeals applicable to the period prior to the
Closing Date shall belong to Seller and any refunds or savings in the payment of
taxes applicable to the period from and after the Closing Date shall belong to
Purchaser.  All attorneys’ fees and other expenses incurred in obtaining such
refunds or savings shall be apportioned between Seller and Purchaser in
proportion to the gross amount of such refunds or savings payable to Seller and
Purchaser, respectively.  In no event shall the amount of attorneys’ fees and
other expenses apportioned to Purchaser exceed the amount of refunds or savings
apportioned to Purchaser.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1       PURCHASER’S CONDITIONS TO CLOSING.

  Purchaser’s obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1    ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER AT
THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;


8.1.2    EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL RESPECTS
AS OF THE CLOSING DATE;


8.1.3    SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER; AND


8.1.4    NEITHER SELLER NOR SELLER’S MANAGING MEMBER SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser’s obligation to Close except as expressly set forth in this
Section 8.1.  If any condition set forth in this Section 8.1 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, (b)
terminate this Contract and receive a return of the Deposit from the Escrow
Agent, or (c) if such failure constitutes a default by Seller of its covenants
hereunder, exercise any of its remedies pursuant to Section 10.2.


8.2       SELLER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1    ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER TO
SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.2.2    EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3    PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4    THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER; AND


8.2.5    NEITHER PURCHASER NOR PURCHASER’S MANAGING MEMBER SHALL BE A DEBTOR IN
ANY BANKRUPTCY PROCEEDING.

If any of the foregoing conditions to Seller’s obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.


ARTICLE IX
BROKERAGE


9.1       INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with Jason
Nettles of Holliday Fenoglio Fowler, L.P. (“Broker”) in connection with this
Contract.  Seller and Purchaser each represents and warrants to the other that,
other than Broker, it has not dealt with or utilized the services of any other
real estate broker, sales person or finder in connection with this Contract, and
each party agrees to indemnify, hold harmless, and, if requested in the sole and
absolute discretion of the indemnitee, defend (with counsel approved by the
indemnitee) the other party from and against all Losses relating to brokerage
commissions and finder’s fees arising from or attributable to the acts or
omissions of the indemnifying party.


9.2       BROKER COMMISSION.

  If Closing occurs, Seller shall pay Broker a commission according to the terms
of a separate contract.  Broker shall not be deemed a party or third party
beneficiary of this Contract.  As a condition to Seller’s obligation to pay the
commission, Broker shall execute the signature page for Broker attached hereto
solely for purposes of confirming the matters set forth therein.


9.3       NO OTHER COMMISSION DUE.

  Seller acknowledges that CORE Real Estate Services LLC is a licensed real
estate broker in the State of Michigan and that its managing member, Martin
Seltzer, is a licensed real estate agent in the State of Michigan. 
Notwithstanding such disclosure, no commission is payable by or on behalf of
Seller to CORE Real Estate Services LLC or Martin Seltzer as a result of the
transactions contemplated in this Contract.


ARTICLE X
DEFAULTS AND REMEDIES


10.1     PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
in accordance with Article II and close on the purchase of the Property on the
Closing Date, then, immediately and without the right to receive notice or to
cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and the
Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than ten (10) days after
written notice from Seller, then Purchaser shall forfeit the Deposit, and the
Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser’s
indemnity and confidentiality obligations hereunder, Seller’s sole and exclusive
remedy for Purchaser’s failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2     SELLER DEFAULT.

  If (i) Seller defaults in its obligations hereunder to deliver to Escrow Agent
the deliveries specified under Section 5.2 on the date required thereunder, or
to close on the sale of the Property on the Closing Date, or (ii) prior to the
Closing, Seller defaults in its other covenants or obligations under this
Contract and such default continues for more than ten (10) days after written
notice from Purchaser, then, provided that Purchaser is not in default under
this Contract, at Purchaser's election and as Purchaser's exclusive remedy,
Purchaser may either (a) terminate this Contract, and all payments and things of
value, including the Deposit, provided by Purchaser hereunder shall be returned
to Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$50,000 in the aggregate, or (b) subject to the conditions below, seek specific
performance of Seller’s obligation to deliver the Deed pursuant to this Contract
(but not damages).  Purchaser may seek specific performance of Seller’s
obligation to deliver the Deed pursuant to this Contract only if, as a condition
precedent to initiating such litigation for specific performance, Purchaser
shall (x) not otherwise be in default under this Contract; and (y) file suit
therefor with the court on or before the 90th day after the Closing Date.  If
Purchaser fails to file an action for specific performance within 90 days after
the scheduled Closing Date, then Purchaser shall be deemed to have elected to
terminate the Contract in accordance with subsection (a) above, Purchaser agrees
that it shall promptly deliver to Seller an assignment of all of Purchaser’s
right, title and interest in and to (together with possession of) all plans,
studies, surveys, reports, and other materials paid for with the out-of-pocket
expenses reimbursed by Seller pursuant to the foregoing sentence. SELLER AND
PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE
AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND
SHALL BE PURCHASER’S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY
ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1     MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty after the Effective Date, but prior to Risk of Loss Transfer, and the
cost for demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the “Repairs”), is more than $1,700,000.00  (a “Major Damage”),
then Seller shall have no obligation to make such Repairs, and shall notify
Purchaser in writing of such damage or destruction (the “Damage Notice”).  If
there is a Major Damage, then Purchaser may elect, by delivering written notice
to Seller on or before the earlier of (x) Closing and (y) the date which is ten
(10) days after Purchaser’s receipt of the Damage Notice, to terminate this
Contract.  In such event, the Deposit shall be returned to Purchaser.  In the
event Purchaser fails to timely terminate this Contract pursuant to this Section
11.1, this transaction shall be closed in accordance with Section 11.3 below.


11.2     MINOR DAMAGE.

  If that the Property is damaged or destroyed by fire or other casualty after
the Effective Date, but prior to Risk of Loss Transfer, and the cost of Repairs
is equal to or less than $1,700,000.00, then this transaction shall be closed in
accordance with Section 11.3, notwithstanding such casualty.  In such event,
Seller may at its election endeavor to make such Repairs to the extent of any
recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller’s election to
commence such Repairs, or Seller’s ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below
(i.e., with a credit against the Purchase Price at Closing in the amount of any
deductible payable by Seller in connection therewith and not otherwise paid by
Seller with respect to the Repairs; or (ii) for the full Purchase Price less a
credit to Purchaser in the amount necessary to complete such Repairs (less any
amounts which may already have been spent by Seller for such Repairs)).


11.3     CLOSING.

  If Purchaser fails to terminate this Contract following a casualty as set
forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller’s election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller’s rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith and not otherwise paid by Seller with respect to the Repairs); or (ii)
for the full Purchase Price less a credit to Purchaser in the amount necessary
to complete such Repairs (less any amounts which may already have been spent by
Seller for such Repairs).


11.4     REPAIRS.

  If, in connection with this Article 11, Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs; provided however, that (except in the event of
emergency, as determined in Seller’s sole discretion) Seller will consult with
Purchaser prior to entering into any such contract if Purchaser will likely have
to assume such Contract.  Notwithstanding the foregoing to the contrary, Seller
retains the sole right and authority to enter into any such contract.


ARTICLE XII
EMINENT DOMAIN


12.1     EMINENT DOMAIN.

  If, at the time of Closing, any material part of the Property is (or
previously has been) acquired, or is about to be acquired, by any governmental
agency by the powers of eminent domain or transfer in lieu thereof (or in the
event that at such time there is any notice of any such acquisition or intent to
acquire by any such governmental agency), Purchaser shall have the right, at
Purchaser’s option, to terminate this Contract by giving written notice within
ten (10) days after Purchaser’s receipt from Seller of notice of the occurrence
of such event.  If Purchaser so terminates this Contract, then Escrow Agent
shall release the Deposit to Purchaser.  If Purchaser fails to terminate this
Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1     BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to
Section 13.3, this Contract shall be binding upon and inure to the benefit of
Seller and Purchaser, and their respective successors and permitted assigns.


13.2     EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3     ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than ten (10) days prior to the Closing Date. 
Seller hereby acknowledges that Purchaser intends, consistent with the
requirements of this Section 13.3, to assign this Contract to an entity to be
formed by Purchaser prior to Closing for the specific purpose of closing the
transaction contemplated herein and thereby taking title to the Property.  No
other notice, other than the name and identity of such entity to be formed by
Purchaser consistent with this Section 13.3, is required of Purchaser to Seller
pursuant hereto.  As used herein, an affiliate is a person or entity controlled
by, under common control with, or controlling another person or entity.


13.4     CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5     NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6     NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than three (3) Business Days thereafter.  All notices shall be deemed
effective when actually delivered as documented in a delivery receipt; provided,
however, that if the notice was sent by overnight courier or mail as aforesaid
and is affirmatively refused or cannot be delivered during customary business
hours by reason of the absence of a signatory to acknowledge receipt, or by
reason of a change of address with respect to which the addressor did not have
either knowledge or written notice delivered in accordance with this paragraph,
then the first attempted delivery shall be deemed to constitute delivery.  Each
party shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

CORE Real Estate Services LLC
191 North Old Woodward Avenue

Suite 100
Birmingham, Michigan 48009
Attention:  Martin Seltzer
Telephone:  248-433-3400
Facsimile:  248-433-3401
Email:  marty@core-re.net

 

With a copy to:

DUCHEK LAW OFFICES
191 North Old Woodward Avenue

Suite 100
Birmingham, Michigan 48009

Attention: Douglas F. Duchek, Esq.
Telephone: 248-722-1060
Facsimile:  248-433-3401
Email: douglasduchek@aol.com

 

To Seller:

CCP IV Arbours of Hermitage, LLC

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch
Telephone:  303-691-4337

Facsimile:  303-300-3261

Email:  mark.reoch@aimco.com

And:

CCP IV Arbours of Hermitage, LLC

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Bezzant

Telephone:  303-691-4300

Facsimile:  303-300-3261

Email:  john.bezzant@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
Email:  john.spiegleman@aimco.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, NY 10104
Attention:  Sandor A. Green, Esq.
Telephone:  212-541-2049
Facsimile: 212-541-1449
Email:  sagreen@bryancave.com

and a copy to:



Holliday Fenoglio Fowler, L.P.

3414 Peachtree Road NE, Suite 736

Atlanta, GA 30326
Attention:  Jason Nettles
Telephone:  404-942-3186
Facsimile:  404-942-2181

Email:  jnettles@hfflp.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Fidelity National Title Insurance Company

1050 Wilshire Drive, Suite 310

Troy, MI 48084

Attention:  Maxine Lievois, Esq.

Telephone:  248-649-1555

Email:  Maxine.Lievois@fnf.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7     GOVERNING LAW AND VENUE.

  The laws of the State of Tennessee shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to
Section 13.24, all claims, disputes and other matters in question arising out of
or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.


13.8     ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9     AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract


13.10   SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11   MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12   CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13   CONFIDENTIALITY.

  Seller and Purchaser shall not disclose the terms and conditions contained in
this Contract and shall keep the same confidential, provided that each may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to its lenders, attorneys and accountants.  Furthermore, Seller may disclose
the terms and conditions of this Contract as is necessary, in Seller’s sole
discretion, in order for Seller to make any public disclosures required under
federal or state securities laws or regulations.  Any information obtained by
Purchaser in the course of its inspection of the Property, and any Materials
provided by Seller to Purchaser hereunder, shall be confidential and Purchaser
shall be prohibited from making such information public to any other person or
entity other than its Consultants, without Seller’s prior written authorization,
which may be granted or denied in Seller’s sole discretion.  In addition, each
party shall use its reasonable efforts to prevent its Consultants from divulging
any such confidential information to any unrelated third parties except for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller's sole discretion.


13.14   TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15   WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16   ATTORNEYS’ FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17   TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone in the State of Tennessee.  Should the last day of a time period
fall on a weekend or legal holiday, the next Business Day thereafter shall be
considered the end of the time period.


13.8     1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right to extend the Closing Date for up to 30 days in order to
facilitate a tax free exchange pursuant to this Section 13.18, and to obtain all
documentation in connection therewith.


13.19   NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER’S
PARTNERS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
Delaware limited liability company, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Michigan limited liability company, and Seller agrees that none of
Purchaser, or Purchaser’s partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, or agents shall
have any personal liability under this Contract or any document executed in
connection with the transactions contemplated by this Contract.


13.20   ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.21   NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller’s prior written consent, which
consent may be withheld at Seller’s sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser’s attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.22   RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent or employee of the other party or in a joint venture
or partnership with the other party.


13.23   DISPUTE RESOLUTION.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state in which the Property is located.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association. 
If they are unable to do so within 30 days after written demand therefor, then
the American Arbitration Association shall designate an arbitrator.  The
arbitration shall be final and binding, and enforceable in any court of
competent jurisdiction.  The arbitrator shall award attorneys’ fees (including
those of in-house counsel) and costs to the prevailing party and charge the cost
of arbitration to the party which is not the prevailing party.  Notwithstanding
anything herein to the contrary, this Section 13.23 shall not prevent Purchaser
or Seller from seeking and obtaining equitable relief on a temporary or
permanent basis, including, without limitation, a temporary restraining order, a
preliminary or permanent injunction or similar equitable relief, from a court of
competent jurisdiction located in the state in which the Property is located (to
which all parties hereto consent to venue and jurisdiction) by instituting a
legal action or other court proceeding in order to protect or enforce the rights
of such party under this Contract or to prevent irreparable harm and injury. 
The court’s jurisdiction over any such equitable matter, however, shall be
expressly limited only to the temporary, preliminary, or permanent equitable
relief sought; all other claims initiated under this Contract between the
parties hereto shall be determined through final and binding arbitration in
accordance with this Section 13.23.


13.24   AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.25   NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser’s employees, affiliates or agents shall solicit any of
Seller’s employees or any employees located at the Property (or any of Seller’s
affiliates’ employees located at any property owned by such affiliates) for
potential employment.


13.26   SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than
Sections 13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4, 5.5, 6.2, 6.3,
6.5, 9.1, 11.4, and 14.2; (c) any other provisions in this Contract, that by
their express terms survive the termination of this Contract or the Closing; and
(d) any payment obligation of Purchaser under this Contract (the foregoing (a),
(b), (c) and (d) referred to herein as the “Survival Provisions”), none of the
terms and provisions of this Contract shall survive the termination of this
Contract, and if the Contract is not so terminated, all of the terms and
provisions of this Contract (other than the Survival Provisions, which shall
survive the Closing) shall be merged into the Closing documents and shall not
survive Closing.


13.27   MULTIPLE PURCHASERS.

  As used in this Contract, the term “Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder.


13.28   WAIVER OF JURY TRIAL.

  The parties hereto waive trial by jury in any action, proceeding or
counterclaim brought by any party against any other party on any matter arising
out of or in any way connected with this Contract.


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1     DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.


14.2     CONSENT AGREEMENT.

  Testing (the “Testing”) has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services, Inc. performed
the Testing and reported its findings in the Multifamily: Component Type Report
dated November 11, 2002, a copy of which has been provided to Purchaser (the
“Report”).  The Report certifies the Property as lead-based paint free.  By
execution hereof, Purchaser acknowledges receipt of a copy of the Report, the
Lead-Based Paint Disclosure Statement attached hereto as Exhibit H, and
acknowledges receipt of that certain Consent Agreement (the “Consent Agreement”)
by and among the United States Environmental Protection Agency (executed
December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead-based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

CCP IV ARBOURS OF HERMITAGE, LLC, a Delaware limited liability company

 

By: CCP IV ASSOCIATES, LTD., a Texas limited partnership, its member

 

By: CCP/IV RESIDENTIAL GP, L.L.C., a South Carolina limited liability company,
its general partner

 

By: CONSOLIDATED CAPITAL PROPERTIES IV, LP, a Delaware limited partnership, its
manager

 

By: CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

Purchaser:

CORE REAL ESTATE SERVICES LLC, a Michigan limited liability company

 

By:  /s/Martin Seltzer
Name:  Martin Seltzer
Title:  Managing Member